MEMORANDUM **
California state prisoner James E. Smith appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
The district court properly dismissed the action because defendant presented evidence demonstrating that Smith failed to complete the grievance process through the final level of review. See 42 U.S.C. § 1997e(a); Wyatt, 315 F.3d at 1119.
To the extent that Smith argues that his Fifth, Eighth, and Fourteenth Amendment rights were violated, we decline to consider these contentions because they were raised for the first time on appeal. See Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.